Citation Nr: 0024240	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for seborrheic dermatitis 
with secondary hyperkeratosis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from December 
1971 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision continued a 10 
percent disability rating for the veteran's service-connected 
skin disorder.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The veteran has submitted private medical records to support 
his claim for an increased rating for his service-connected 
skin disorder.  These records refer to ongoing treatment at a 
VA medical center (VAMC).  However, review of the medical 
evidence of record does not reveal such records.  The RO 
should obtain complete copies of the veteran's VA medical 
treatment records.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The evidence of record reveals that the veteran's service-
connected skin disorder has periods of exacerbation and 
remission.  The last VA examination appears to have occurred 
during a period of remission.  Since the case must be 
remanded for retrieval of VA medical records anyway, the 
Board feels it would be prudent to afford the veteran another 
VA examination in case his service-connected disability is in 
a period of exacerbation.  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected skin disability since 
1998.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  

2.  The RO should obtain complete copies 
of all of the veteran's records of any 
treatment at VA medical center (VAMC) 
Little Rock (McClellan) for all treatment 
from 1994 to present.  

3.  Following the above, the veteran 
should be accorded the appropriate VA 
examination for his service-connected skin 
disorder.  The report of examination 
should include a detailed account of all 
manifestations of the skin disorders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The physician 
is requested to comment as to whether the 
veteran's service-connected skin 
disability is in a period of exacerbation 
or remission at the time of the 
examination.  Also, if the physician feels 
that photographs would assist the 
adjudicators in rating the veteran's skin 
disability, then color photographs should 
be taken and included with the examination 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  The specialist 
should provide complete rationale for all 
conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.   Subsequently, the RO should consider 
the issue on appeal.  

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving an increased 
rating for the veteran's service-connected skin disorder will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


